Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered March 11, 1996, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years to be served under parole supervision pursuant to CPL 410.91, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The jury had ample basis upon which to infer defendant’s knowledge that the credit card *254he claimed to have found was stolen, “with no need for a specific jury instruction that such an inference could be made based on defendant’s recent and unexplained exclusive possession” of the stolen card (People v Charles, 196 AD2d 750, lv denied 82 NY2d 892). Likewise, the. evidence amply supported an inference that defendant intended to benefit either himself or another, or to impede the owner’s recovery of the card (see, Penal Law § 165.55 [1]). We see no reason to disturb the jury’s credibility determinations.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Rubin, JJ.